                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


 AVERY JAMES COX #506268,                         )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )          NO. 3:19-cv-01047
                                                  )
 BETH GENTRY, et al.,                             )          JUDGE CAMPBELL
                                                  )
         Defendants.                              )

                                MEMORANDUM AND ORDER


       Plaintiff, a pre-trial detainee in the custody of the Davidson County Sheriff’s Office, has

filed a pro se complaint for alleged violation of his civil rights pursuant to 42 U.S.C. § 1983. (Doc.

No. 1.) In lieu of the $400 filing fee, Plaintiff filed an application to proceed in forma pauperis

(IFP), supported by a certificate of trust account activity. (Doc. Nos. 3–5.) The case is before the

Court for a ruling on the IFP application and for an initial review pursuant to the Prison Litigation

Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A, and 42 U.S.C. § 1997e.

                      I.   APPLICATION TO PROCEED AS A PAUPER

       Under the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(a), a prisoner

bringing a civil action may be permitted to file suit without prepaying the filing fee required by 28

U.S.C. § 1914(a). Because it appears from Plaintiff’s submissions that he lacks sufficient financial

resources from which to pay the full filing fee in advance, his application (Doc. Nos. 3, 4) is

GRANTED.

       Pursuant to 28 U.S.C. §§ 1915(b) and 1914(a), Plaintiff must still pay the $350.00 civil

filing fee in installments.   The administrator of the facility in which Plaintiff is currently
incarcerated, as custodian of his trust account, is DIRECTED to submit to the Clerk of Court, as

an initial payment, the greater of: (a) 20% of the average monthly deposits to Plaintiff’s credit at

the jail; or (b) 20% of the average monthly balance to Plaintiff’s credit for the six-month period

immediately preceding the filing of the Complaint. 28 U.S.C. § 1915(b)(1). Thereafter, the

custodian shall submit 20% of Plaintiff’s preceding monthly income (or income credited to

Plaintiff for the preceding month), but only when the balance in his account exceeds $10.00. 28

U.S.C. § 1915(b)(2). Payments shall continue until the $350.00 filing fee has been paid in full to

the Clerk of Court. 28 U.S.C. § 1915(b)(3).

       The Clerk of Court MUST send a copy of this Order to the Davidson County Sheriff to

ensure payment of the filing fee. If Plaintiff is transferred from his present place of confinement

before the fee is paid in full, the custodian must ensure that a copy of this Order follows him to his

new place of confinement, for continued compliance with the Order. All payments made pursuant

to this Order must be submitted to the Clerk of Court for the United States District Court for the

Middle District of Tennessee, 801 Broadway, Nashville, TN 37203.

               II.     INITIAL REVIEW OF THE AMENDED COMPLAINT

       Pursuant to 28 U.S.C. § 1915(e)(2), the Court is required to conduct an initial review of

any complaint filed in forma pauperis, and to dismiss the complaint if it is facially frivolous or

malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief

against a defendant who is immune from such relief. In reviewing the complaint to determine

whether it states a plausible claim, “a district court must (1) view the complaint in the light most

favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M &

G Polymers, USA, LLC, 561F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d

461, 466 (6th Cir. 2009) (citations omitted)). A pro se pleading must be liberally construed and

                                                   2
“held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Plaintiff sues under 42 U.S.C. § 1983, which confers a private federal right of action against

any person who, acting under color of state law, deprives an individual of any right, privilege or

immunity secured by the Constitution or federal laws. Wurzelbacher v. Jones-Kelley, 675 F.3d

580, 583 (6th Cir. 2012). To state a Section 1983 claim, a plaintiff must allege: (1) a deprivation

of rights secured by the Constitution and laws of the United States, and (2) that “the deprivation

was caused by a person acting under color of state law.” Tahfs v. Proctor, 316 F. 3d 584, 590 (6th

Cir. 2003) (citations omitted); 42 U.S.C. § 1983.

       Plaintiff alleges that he was denied his right to appeal the outcome of an institutional

disciplinary hearing on October 24, 2019, when Defendant Tim Hindsley, a disciplinary hearing

officer, failed to deliver an appeal slip to Plaintiff with his disposition report. (Doc. No. 1 at 5.)

He also alleges that Defendant Beth Gentry, the jail classification manager, is “mentally abus[ing]”

him by “threatening” to put him in general population, where he has told her he does not “feel

comfortable,” and in the meantime keeping him “on house alone/rec alone” where he does not

interact with anyone else. (Id.) Plaintiff says that he does not “feel comfortable being around more

than a few people.” (Id.) Plaintiff alleges that the conditions of his confinement are causing mental

and psychological problems for which he is taking medication. (Id.) He seeks $100,000 in

damages for violation of his right to due process and $100,000 for “mental and psychological

damages.” (Id.)

       As a pre-trial detainee rather than a convicted prisoner, Plaintiff has a Fourteenth

Amendment right not to “be punished prior to an adjudication of guilt in accordance with due

process of law.” Bell v. Wolfish, 441 U.S. 520, 535 (1979); cf. Sandin v. Conner, 515 U.S. 472,


                                                  3
484 (1995) (holding that convicted inmates’ due process rights are limited to the right to be free

from conditions that either “exceed[ ] the sentence in such an unexpected manner as to give rise to

protection by the Due Process Clause of its own force,” or “impose[ ] atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life”). 1 Accordingly, the

punitive segregation of a pre-trial detainee without due process is sufficient to state a claim that

will survive initial screening. Evans v. Bonner, No. 18-2726-JDT-CGC, 2019 WL 5269103, at *5

(W.D. Tenn. Oct. 17, 2019) (holding that pre-trial detainee’s continued detention in administrative

segregation in the absence of disciplinary charges is sufficient to state a claim).

       But even where some process is required, an inmate is only entitled “to those minimum

procedures appropriate under the circumstances and required by the Due Process Clause.” Wolff

v. McDonnell, 418 U.S. 539, 557 (1974). “Prison disciplinary proceedings are not part of a

criminal prosecution, and the full panoply of rights due a defendant in such proceedings does not

apply.” Id. at 556. An inmate’s due process rights in connection with a disciplinary hearing are

satisfied, therefore, when he receives: “1) written notice of the hearing at least 24 hours in advance;

2) an opportunity, when consistent with institutional safety and correctional goals, to call witnesses

and present documentary evidence in his defense; and 3) a written statement by the factfinder of

the evidence relied on and the reasons for the disciplinary action.” Blevins v. Lamanna, 23 F.



1
  The Court notes there may be some lack of clarity in the case law about whether Sandin’s more
restrictive analysis governs even suits brought by pretrial detainees. See Cornett v. Webb, No.
CIV.A. 02-400, 2004 WL 3437504, at *5 (E.D. Ky. May 13, 2004) (acknowledging issue and
collecting cases). The Court observes, however, that Sandin affirmatively distinguished its
reasoning from that of cases addressing the rights of detainees, Sandin, 515 U.S. at 484 (“Bell dealt
with the interests of pretrial detainees and not convicted prisoners.”), and that the Supreme Court
has reaffirmed that, in at least some cases, pretrial detainees do have a lower burden than convicted
inmates to establish violation of their constitutional rights. See Kingsley v. Hendrickson, 135 S.
Ct. 2466, 2472-73 (2015) (holding that detainees have a lower burden in excessive force cases).
Further examination of this issue is not necessary in this case, because Plaintiff’s allegations fail
under either standard.
                                                  4
App’x 216, 217 (6th Cir. 2001) (citing Wolff, 418 U.S. at 563–67); Tate v. Quintana, No. 18-6179,

2019 WL 5866596, at *1 (6th Cir. May 22, 2019) (“The Supreme Court has determined that

inmates are entitled to notice of the charges, an opportunity to present evidence, and a written

decision explaining the finding of guilt.”).

       Plaintiff acknowledges that he had a hearing and that he was provided with a copy of the

written disposition. He complains only that he was deprived of the right to appeal that disposition,

but “a right to appeal disciplinary convictions is not within the narrow set of due process rights

enunciated by Wolff.” Chance v. Compton, 873 F. Supp. 82, 86 (W.D. Tenn. 1994); Roundtree v.

Dunlap, No. 3:18CV1198, 2019 WL 3252912, at *6 (N.D. Ohio July 19, 2019) (“But a prisoner

has no due process right to appeal a disciplinary conviction.”). Accordingly, Plaintiff fails to state

a claim for violation of his constitutional rights with regard to his disciplinary appeal.

       To the extent Plaintiff claims that the conditions of his confinement are unconstitutional

for reasons independent of the procedures used to place him there, the Fourteenth Amendment

provides him the same right to be free from cruel and unusual punishment that the Eighth

Amendment guarantees to convicted prisoners. Miller v. Calhoun Cnty., 408 F.3d 803, 812 (6th

Cir. 2005) (“Although the Eighth Amendment’s protections apply specifically to post-conviction

inmates, the Due Process Clause of the Fourteenth Amendment operates to guarantee those same

protections to pretrial detainees as well.”). The Constitution thus protects all inmates against

conditions of confinement that constitute serious health or safety threats, but not against those that

cause mere discomfort or inconvenience. Hudson v. McMillian, 503 U.S. 1, 8 (1992). An inmate

“cannot expect the amenities, conveniences and services of a good hotel.” Harris v. Fleming, 839

F.2d 1232, 1235 (7th Cir. 1988), quoted in Thaddeus-X v. Blatter, 175 F.3d 378, 405 (6th Cir.

1999). While jail conditions may be “restrictive and even harsh,” they do not violate the

                                                  5
Constitution unless they “deprive inmates of the minimal civilized measure of life’s necessities.”

Rhodes v. Chapman, 452 U.S. 337, 347 (1981). “Not every unpleasant experience a prisoner might

endure while incarcerated constitutes cruel and unusual punishment.” Ivey v. Wilson, 832 F.2d

950, 954 (6th Cir. 1987) (per curiam). In the context of a conditions-of-confinement claim, only

extreme deprivations can be characterized as punishment prohibited by the Constitution. Hudson

v. McMillian, 503 U.S. 1, 8-9 (1992). For challenged jail conditions to qualify as extreme, they

must have resulted in “the deprivation of [at least one] identifiable human need such as food,

warmth, or exercise-for example, a low cell temperature at night combined with a failure to issue

blankets.” Wilson v. Seiter, 501 U.S. 294, 304 (1991).

       Plaintiff complains that his current placement deprives him of “interaction with anyone.”

But he does not allege that he has been subjected to those conditions for an excessive period of

time or that there is anything else about his confinement that constitutes an extreme deprivation.

“Mere placement of the plaintiff in severe solitary confinement conditions with ‘[i]nactivity, lack

of companionship and a low level of intellectual stimulation’ for thirty days is not cruel and

unusual punishment.” Outlaw v. City of Cahokia, No. 16-CV-456-JPG-SCW, 2017 WL 1491836,

at *4 (S.D. Ill. Apr. 26, 2017) (citing Bono v. Saxbe, 620 F.2d 609, 613-14 (7th Cir. 1980)).

Moreover, the complaint establishes that Plaintiff himself opposes his placement in the general

population, where he does not “feel comfortable.” The Constitution does not entitle Plaintiff to

dictate the conditions of his confinement to suit his personal comfort level.

       And finally, the complaint might be read to include a claim arising from Plaintiff’s need

for psychological treatment. He alleges that his mental health “is becoming a problem,” including

anxiety, depression, and delusions. (Doc. No. 1 at 5.) Deliberate indifference to an inmate’s

serious medical needs “constitutes the unnecessary and wanton infliction of pain” and violates the


                                                 6
Eighth Amendment rights of convicted prisoners and Fourteenth Amendment rights of pretrial

detainees. Ruiz v. Martin, 72 F. App’x 271, 275 (6th Cir. 2003) (quoting Estelle v. Gamble, 429

U.S. 97, 104 (1976)); Miller v. Calhoun Cnty., 408 F.3d 803, 812 (6th Cir. 2005). But Plaintiff

acknowledges that he is receiving medication for his condition and does not allege that anyone has

known of and disregarded a serious need for different or additional treatment. Accordingly, he

fails to state any claim for deliberate indifference to his serious medical needs.


                                      III.   CONCLUSION

       For the reasons explained above, Plaintiff’s claim is DISMISSED for failure to state a

claim upon which relief can be granted. 28 U.S.C. §§ 1915(e)(2)(B). This is the final Order

denying all relief in this case. Accordingly, the Clerk is DIRECTED to enter judgment. See Fed.

R. Civ. P. 58(b).

       Any appeal of this Order would not be in good faith as required by 28 U.S.C. § 1915(a)(3).

       It is so ORDERED.




                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                  7
